EXHIBIT 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated June 27, 2007, accompanying the financial statements of National Penn Bancshares, Inc. Capital Accumulation Plan on Form 11-K for the year ended December 31, 2006.We hereby consent to the incorporation of said report in the Registration Statement of National Penn Bancshares, Inc. on Form S-8 (File No. 333-75730, effective January 7, 2002). /s/ Grant Thornton LLP GRANT THORNTON LLP Philadelphia, Pennsylvania June 27, 2007 16
